Motion by the respondent, Roy Siegel, for reinstatement as an attorney and counselor-at-law. The respondent was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on March 29, 1961. By opinion and order of this Court dated April 20, 1981, the respondent was disbarred from the practice of law. By decision and order on motion of this Court dated June 14, 1991, the respondent’s motion for reinstatement was denied. By decision and order on motion of this Court dated October 28, 1991, the respondent’s motion for reargument of his prior motion for reinstatement or for leave to appeal to the Court of Appeals from the order dated April 20, 1981, was denied. The respondent’s second, third, fourth, and fifth motions for reinstatement were denied by orders of this Court dated October 11, 1994, February 13, 1997, April 20, 1999, and January 8, 2004, respectively. By decision and order on motion of this Court dated March 26, 2010, the respondent’s motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on his fitness to practice law.
Upon the papers submitted in support of the motion and the *1137papers submitted in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it is
Ordered that the motion is granted; and it is further,
Ordered that, effective immediately, the respondent, Roy Siegel, is reinstated as an attorney and counselor-at-law and the Clerk of the Court is directed to restore the name of Roy Siegel to the roll of attorneys and counselors-at-law. Prudenti, EJ., Mastro, Rivera, Skelos and Florio, JJ., concur.